DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-35 are canceled.  Claims 36-50 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A)    50 ng/mL TGF-β1 in a collagen-coated flask;
B)    TGF- β3 in a collagen-coated flask;
C)    200 ng/mL BMP2 plus 15 pg/mL insulin plus, optionally, 100 nM T3; or
D)    10 ng/mL FGF plus 50 ng/mL TGF- β1, does not reasonably provide enablement for the method as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The basis of this rejection is of record.
Applicant continues to argue (pp. 4-5, remarks received 29 January 2021) that the specification provides fully enabling disclosure for a cytokine belonging to the TGF-β3 superfamily, pointing to Table 1 and Figures 5 and 6 in support thereof. Applicant urges that not all embodiments of a genus need to be perfectly operational for the claims to be enabling for the breadth of the genus. Applicant contends that the specification provides sufficient experimental data to support enablement. Applicant argues that the amended claims track the experimental results in Table 1, thus overcoming the rejection.  Applicant also points to Examples 1 to 2.9 as supporting that the fibroblastic chondrocytes were being transformed into obtaining the characteristic of 
	Applicant's arguments have been fully considered but are not found to be persuasive. As argued previously, Table 1 only provides treatment conditions, but no results. Figure 2 shows that TGF-β3 alone is ineffective to grow chondrocytes, and that the presence of a collagen-coated flask is required, thus supporting the current rejection. Also, the experiments reported in the specification are limited to the effects of factors on chondrocytes in vitro; no experiments are provided wherein primed cells are injected into a target joint site to achieve cartilage regeneration. Evidence has been cited to establish that joint cartilage has proven notoriously difficult to regenerate once it is lost, even when using chondrocytes (Revell et al., Wakitani et al., of record). Finally, the claims are not commensurate with the experimental results of Table 1 as argued by Applicant, since Table 1 provides no experimental results.
	In view of the large quantity of experimentation necessary to determine which single TGF-β3 superfamily members or combination thereof provides the desired results, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the state of the art supporting the rejection, the unpredictability of the effects of biological molecules on living cells, and the breadth of the claims, 

Claim Objections
Claims 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
15 March 2021